EXHIBIT 10.31
FORM OF INDEMNIFICATION AGREEMENT
     THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of ______,
2010 by and between ABITIBIBOWATER INC., a Delaware corporation (the
“Corporation”), and ______ (“Indemnitee”).
RECITALS
     WHEREAS, Indemnitee performs a valuable service for the Corporation;
     WHEREAS, the Third Amended and Certificate of Incorporation of the
Corporation, effective as of ______, 2010, as the same has been or may be
amended from time to time (the “Certificate of Incorporation”) provides that the
Corporation shall indemnify the officers and directors of the Corporation to the
fullest extent permitted by Section 145 of the Delaware General Corporation Law
(“DGCL”);
     WHEREAS, the Certificate of Incorporation and the DGCL expressly provide
that the indemnification provisions set forth therein are not exclusive, and
thereby contemplate that agreements may be entered into between the Corporation
and members of the Board of Directors of the Corporation (the “Board”) and
officers with respect to indemnification;
     WHEREAS, it is reasonable and prudent for the Corporation contractually to
obligate itself to indemnify, hold harmless and exonerate, and to advance
expenses on behalf of, the Indemnitee to the fullest extent permitted by law so
that the Indemnitee will serve or continue to serve the Corporation free from
undue concern that the Indemnitee will not be indemnified, held harmless or
exonerated; and
     WHEREAS, this Agreement is separate and independent of the Certificate of
Incorporation and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder, nor shall the existence of any rights under the
Certificate of Incorporation, the Corporation’s By-Laws (the “By-Laws”) (as
either may be amended from time to time) or any other agreement be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee under
this Agreement.
     NOW, THEREFORE, in consideration of the promises and the covenants
contained herein, the Corporation and Indemnitee do hereby covenant and agree as
follows:
     1. Services to the Corporation. Indemnitee will serve or continue to serve,
at the will of the Corporation or under separate contract, if such exists, as an
officer and/or director of the Corporation for so long as Indemnitee is duly
elected or appointed and qualified in accordance with the Certificate of
Incorporation and By-Laws or until Indemnitee tenders his or her resignation. If
Indemnitee is an employee at will of the Corporation, nothing herein shall
change such employee’s status as an employee at will.
     2. Definitions. As used in this Agreement:

 



--------------------------------------------------------------------------------



 



          (a) The terms “Beneficial Owner” and “Beneficial Ownership” shall have
the meaning set forth in Rule 13d-3 promulgated under the Exchange Act (as
defined below) as in effect on the date hereof.
          (b) A “Change in Control” shall be deemed to occur upon the earliest
after the date of this Agreement of any of the following events:
               (i) Acquisition of Stock by Third Party. Any Person (as defined
below) is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Corporation representing 20% or more of the combined voting power of the
Corporation’s then outstanding securities entitled to vote generally in the
election of directors, unless (1) the change in the relative Beneficial
Ownership of the Corporation’s securities by any Person results solely from a
reduction in the aggregate number of outstanding shares of securities entitled
to vote generally in the election of directors or (2) such acquisition was
approved in advance by the Continuing Directors and such acquisition would not
constitute a Change in Control under part (iii) of this definition;
               (ii) Change in Board of Directors. Individuals who, as of the
date hereof, constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Corporation to
effect a Change in Control) whose election by the Board or nomination for
election by the Corporation’s stockholders was approved by a vote of a majority
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved (collectively, the “Continuing Directors”), cease for any reason to
constitute at least a majority of the members of the Board;
               (iii) Corporate Transactions. The effective date of any
reorganization, merger or consolidation involving the Corporation (a “Business
Combination”), in each case, unless, immediately following such Business
Combination: (1) all or substantially all of the individuals and entities who
were the Beneficial Owners of securities entitled to vote generally in the
election of directors immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 51% of the combined voting
power of the then outstanding securities of the Corporation entitled to vote
generally in the election of directors resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more Subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the securities entitled to vote generally in the
election of directors; (2) no Person (excluding any corporation resulting from
such Business Combination) is the Beneficial Owner, directly or indirectly, of
20% or more of the combined voting power of the then outstanding securities
entitled to vote generally in the election of directors of such corporation
except to the extent that such ownership existed prior to the Business
Combination; and (3) at least a majority of the Board of Directors of the
corporation resulting from such Business Combination were Continuing Directors
at the time of the execution of the initial agreement, or of the action of the
Board of Directors, providing for such Business Combination;

2



--------------------------------------------------------------------------------



 



               (iv) Liquidation. The approval by the stockholders of the
Corporation of a complete liquidation of the Corporation, or an agreement or
series of agreements for the sale or disposition by the Corporation of all or
substantially all of the Corporation’s assets, other than factoring the
Corporation’s current receivables or escrows due (or, if such approval is not
required, the decision by the Board to proceed with such a liquidation, sale or
disposition in one transaction or a series of related transactions); or
               (v) Other Events. The occurrence of any other event of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A (or a response to any similar item on any similar schedule or
form) promulgated under the Exchange Act, whether or not the Corporation is then
subject to such reporting requirement.
          (c) “Covered Capacity” means present or former status as a director,
officer, trustee, general partner, managing member or fiduciary of the
Corporation, any Subsidiary or any other corporation, partnership, limited
liability company, joint venture, trust or other enterprise at the request of,
for the convenience of or to represent the interests of the Corporation or any
Subsidiary.
          (d) “Delaware Court” means the Court of Chancery of the State of
Delaware.
          (e) “Disinterested Director” shall mean a director of the Corporation
who is not and was not a party to the Proceeding for which indemnification or
hold harmless or exoneration rights is sought by Indemnitee.
          (f) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          (g) “Expenses” shall include all direct and indirect costs, fees and
expenses of any type or nature whatsoever, including, without limitation, all
attorneys’ fees and costs, retainers, court costs, transcript costs, fees of
experts, witness fees, travel expenses, fees of private investigators and
professional advisors, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, fax transmission charges, secretarial
services and all other disbursements, obligations or expenses in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, settlement or appeal of, or otherwise
participating in, a Proceeding, including reasonable compensation for time spent
by the Indemnitee for which he or she is not otherwise compensated by the
Corporation or any third party. Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding, including without
limitation the principal, premium, security for and other costs relating to any
cost bond, supersedeas bond or other appeal bond or its equivalent and any
federal, state, local or foreign taxes imposed on the Indemnitee as a result of
the actual or deemed receipt of any payments under this Agreement. Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments, penalties or fines against Indemnitee, other than excise
taxes and penalties paid under the Employee Retirement Income Security Act of
1974, as amended.
          (h) “Independent Counsel” shall mean a law firm, or a member of a law
firm, with significant experience in matters of corporation law and neither
presently is, nor in the past

3



--------------------------------------------------------------------------------



 



five years has been, retained to represent: (i) the Corporation or Indemnitee in
any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification or to be held harmless or exonerated
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Corporation or Indemnitee in an action to determine Indemnitee’s
rights under this Agreement.
          (i) A person who acted in good faith and in a manner he or she
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Corporation” as referred to in
this Agreement.
          (j) The term “Person” shall have the meaning set forth in Sections
13(d) and 14(d) of the Exchange Act as in effect on the date hereof; provided,
however, that “Person” shall exclude: (i) the Corporation; (ii) any Subsidiary
of the Corporation; (iii) any employment benefit plan of the Corporation or of a
Subsidiary of the Corporation or of any corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation; and (iv) any trustee
or other fiduciary holding securities under an employee benefit plan of the
Corporation or of a Subsidiary of the Corporation or of a corporation owned
directly or indirectly by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation.
          (k) A “Potential Change in Control” shall be deemed to have occurred
if: (i) the Corporation enters into an agreement or arrangement, the
consummation of which would result in the occurrence of a Change in Control;
(ii) any Person or the Corporation publicly announces an intention to take or
consider taking actions which if consummated would constitute a Change in
Control; (iii) any Person who is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Corporation representing 5% or more of the
combined voting power of the Corporation’s then outstanding securities entitled
to vote generally in the election of directors increases his or her Beneficial
Ownership of such securities by 5% or more over the percentage so owned by such
Person on the date hereof unless such acquisition was approved in advance by the
Board; or (iv) the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.
          (l) The term “Proceeding” shall include any threatened, pending or
completed action, suit, arbitration, mediation, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, whether brought by or in the right of the
Corporation, another Person or otherwise and whether of a civil, criminal,
administrative or investigative nature, in which Indemnitee was, is, will or
might be involved as a party or otherwise by reason of the fact that Indemnitee
is or was serving in a Covered Capacity, by reason of any action taken (or
failure to act) by him or her or of any action (or failure to act) on his or her
part while serving in a Covered Capacity, in each case whether or not serving in
such capacity at the time any liability or expense is incurred for which
indemnification or a right to be held harmless or exonerated or for
reimbursement or

4



--------------------------------------------------------------------------------



 



advancement of expenses can be provided under this Agreement, including any such
proceedings or matters pending on or before the date of this Agreement.
          (m) References to “serving at the request of the Corporation” shall
include any service as a director, officer, employee, agent or fiduciary of the
Corporation which imposes duties on or involves services by, such director,
officer, employee, agent or fiduciary with respect to an employee benefit plan,
its participants or beneficiaries.
          (n) In connection with any merger or consolidation, references to “the
Corporation” shall include not only the resulting or surviving corporation but
also any constituent corporation or any constituent of a constituent
corporation, which, if its separate existence had continued, would have had
power and authority to indemnify, hold harmless or exonerate its directors or
officers and employees or agents. The intent of this provision is that a person
who is or was a director of such constituent corporation after the date hereof
or is or was serving at the request of such constituent corporation as a
director, officer, employee, trustee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
after the date hereof, shall stand in the same position under this Agreement
with respect to the resulting or surviving corporation as the person would have
under this Agreement with respect to such constituent corporation if its
separate existence had continued.
          (o) The term “Subsidiary” shall mean any corporation or other entity
of which a majority of the voting power of the voting equity securities or
equity interest is owned, directly or indirectly, by that corporation or entity.
          (p) The meaning of the phrase “to the fullest extent permitted by law”
shall include, but not be limited to:
               (i) to the fullest extent permitted by the provision of the DGCL
that authorizes or contemplates additional indemnification or rights to be held
harmless or exonerated by agreement or the corresponding provision or provisions
of any amendment to or replacement of the DGCL; and
               (ii) to the fullest extent authorized or permitted by any
amendments to or replacements of the DGCL adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify, hold
harmless or exonerate its officers, directors and/or key employees.
          (q) The following terms shall have the meanings given them in the
Sections indicated below:

      Term   Section
Agreement
  Preamble
Board
  Recitals
By-Laws
  Recitals
Certificate of Incorporation
  Recitals
Continuing Directors
  Section 2(b)(ii)
Corporation
  Preamble

5



--------------------------------------------------------------------------------



 



      Term   Section
DGCL
  Recitals
Indemnitee
  Preamble
Section 409A
  Section 15

     3. Indemnification.
          (a) The Corporation shall indemnify, hold harmless and exonerate
Indemnitee in accordance with the provisions of this Section 3(a) when
Indemnitee was, is or is threatened to be made, a party to or is otherwise
involved in any Proceeding (other than a Proceeding by or in the right of the
Corporation to procure a judgment in its favor). Pursuant to this Section 3(a),
Indemnitee shall be indemnified, held harmless and exonerated against all
Expenses, judgments, liabilities, losses, fines, penalties and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, fines,
penalties and amounts paid in settlement) actually and reasonably incurred by
Indemnitee or on his or her behalf in connection with such Proceeding or any
claim, issue or matter therein, if, and only if, Indemnitee acted in good faith
and in a manner he or she reasonably believed to be in or not opposed to the
best interests of the Corporation, and, in the case of any criminal Proceeding,
he or she had no reasonable cause to believe his or her conduct was unlawful.
          (b) The Corporation shall indemnify, hold harmless and exonerate
Indemnitee in accordance with the provisions of this Section 3(b) when
Indemnitee was, is or is threatened to be made, a party to or is otherwise
involved in any Proceeding by or in the right of the Corporation to procure a
judgment in its favor. Pursuant to this Section 3(b), Indemnitee shall be
indemnified, held harmless and exonerated against all Expenses actually and
reasonably incurred by Indemnitee or on his or her behalf in connection with
such Proceeding or any claim, issue or matter therein, if, and only if,
Indemnitee acted in good faith and in a manner he or she reasonably believed to
be in or not opposed to the best interests of the Corporation. No
indemnification for or rights to be held harmless or exonerated from Expenses
shall be made under this Section 3(b) in respect of any claim, issue or matter
as to which Indemnitee shall have been finally adjudged by a court to be liable
to the Corporation, unless and only to the extent that the court in which the
Proceeding was brought or the Delaware Court shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnification or
to be held harmless or exonerated.
          (c) Any indemnification under this Section 3 (unless otherwise ordered
by a court) shall be made by the Corporation in accordance with the procedures
set forth in Sections 7, 8 and 9 hereof.
          (d) Notwithstanding any other provisions of this Agreement, to the
extent that Indemnitee is a party to (or a participant in) and is successful, on
the merits or otherwise, in any Proceeding or with respect to any claim, issue
or matter therein, in whole or in part, the Corporation shall indemnify for and
hold harmless and exonerate Indemnitee against all Expenses actually and
reasonably incurred by him or her in connection therewith. If Indemnitee is not
wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to

6



--------------------------------------------------------------------------------



 



one or more but less than all claims, issues or matters in such Proceeding, the
Corporation shall indemnify for and hold harmless and exonerate Indemnitee
against all Expenses actually and reasonably incurred by him or her or on his or
her behalf in connection with each successfully resolved claim, issue or matter.
For purposes of this Section 3(d) and without limitation, the termination of any
claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, or the settlement of any claim, issue or matter in such a Proceeding
without admission of liability, shall be deemed to be a successful result as to
such claim, issue or matter. If the Indemnitee is not wholly successful in such
Proceeding but is partially successful, the Corporation also shall indemnify for
and hold harmless and exonerate Indemnitee against all Expenses reasonably
incurred in connection with a claim, issue or matter related to any claim, issue
or matter on which the Indemnitee was successful.
          (e) Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of his Covered Capacity, a witness in any
Proceeding to which Indemnitee is not a party, he or she shall be indemnified
for and held harmless and exonerated against all Expenses actually and
reasonably incurred by him or her or on his or her behalf in connection
therewith.
     4. Additional Indemnification Rights.
          (a) Notwithstanding any limitation in Section 3 of this Agreement, the
Corporation shall indemnify, hold harmless and exonerate Indemnitee to the
fullest extent permitted by law if Indemnitee was, is or is threatened to be
made, a party to or is otherwise involved in any Proceeding (including a
Proceeding by or in the right of the Corporation to procure a judgment in its
favor) against all Expenses, judgments, fines, penalties and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, fines,
penalties and amounts paid in settlement) actually and reasonably incurred by
Indemnitee in connection with the Proceeding. No indemnification shall be made,
and the Indemnitee shall not be held harmless or exonerated, under this Section
4(a) on account of Indemnitee’s conduct which constitutes a breach of
Indemnitee’s duty of loyalty to the Corporation or its stockholders or is an act
or omission not in good faith or which involves intentional misconduct or a
knowing violation of the law.
     5. Contribution in the Event of Joint Liability.
          (a) To the fullest extent permitted by law, if the indemnification or
rights to be held harmless or exonerated provided for in this Agreement are
unavailable to Indemnitee in whole or in part for any reason whatsoever, then in
any Proceeding in which the Corporation is jointly liable with Indemnitee (or
would be if joined in such Proceeding) the Corporation shall pay, in the first
instance, the entire amount incurred by Indemnitee, whether for judgments,
liabilities, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any Proceeding without
requiring Indemnitee to contribute to such payment, and the Corporation hereby
waives and relinquishes any right of contribution it may have at any time
against Indemnitee.
          (b) The Corporation shall not enter into any settlement with respect
to any claim for which Indemnitee may be entitled to indemnification or hold
harmless or exoneration

7



--------------------------------------------------------------------------------



 



rights hereunder without the prior written consent of Indemnitee unless such
settlement provides for a full and final release of all claims asserted against
Indemnitee. The Corporation shall not be liable to Indemnitee under this
Agreement for amounts paid in settlement of any Proceeding effected without the
Corporation’s prior written consent. Neither the Corporation nor Indemnitee
shall unreasonably withhold consent to any proposed settlement; provided,
however, that Indemnitee may withhold consent to any settlement that does not
provide full, final, complete and unconditional release.
          (c) The Corporation hereby agrees to fully indemnify, hold harmless
and exonerate Indemnitee from any claims for contribution which may be brought
by officers, directors or employees of the Corporation other than Indemnitee who
may be jointly liable with Indemnitee.
     6. Exclusions. Notwithstanding any other provision in this Agreement, the
Corporation shall not be obligated under this Agreement to make any
indemnification or to hold harmless or exonerate the Indemnitee in connection
with any claim made against Indemnitee:
          (a) for which payment has actually been received by or on behalf of
Indemnitee under any insurance policy or other indemnity provision or agreement
(other than this Agreement), either by the Corporation or otherwise, except with
respect to any excess beyond the amount actually received under any insurance
policy, contract, agreement, other indemnity provision or otherwise;
          (b) for an accounting or disgorgement of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Corporation within the meaning of Section 16(b) of the Exchange Act or similar
provisions of state statutory law or common law;
          (c) except as otherwise provided in Sections 11(e) and (f) hereof,
prior to a Change in Control, in connection with any Proceeding (or any part of
any Proceeding) initiated by Indemnitee, and not brought by way of defense,
including any Proceeding (or any part of any Proceeding) initiated by Indemnitee
against the Corporation or its directors, officers, employees or other
indemnitees, unless (i) the Board of Directors of the Corporation authorized the
Proceeding (or any part of any Proceeding) prior to its initiation; (ii) such
payment arises in connection with any mandatory counterclaim or cross-claim that
the Indemnitee asserts against the Corporation or its directors, officers,
employees or other indemnitees or any affirmative defense Indemnitee raises or
(iii) the Corporation otherwise provides such indemnification or holds harmless
or exonerates the Indemnitee in its sole discretion, pursuant to the powers
vested in the Corporation under applicable law;
          (d) for the payment of amounts required to be reimbursed to the
Corporation pursuant to Section 304 of the Sarbanes-Oxley Act of 2002, as
amended, Section 10D of the Exchange Act or any similar successor statute; or
          (e) for any payment to Indemnitee that is finally determined to be
unlawful under the procedures and subject to the presumptions of this Agreement.

8



--------------------------------------------------------------------------------



 



     7. Advances of Expenses; Defense of Claim.
          (a) Notwithstanding any provision of this Agreement to the contrary,
and to the fullest extent permitted by law, the Corporation shall advance to
Indemnitee the Expenses incurred by Indemnitee in connection with any
Proceeding. The Corporation will advance such Expenses within 30 days after the
receipt by the Corporation from Indemnitee of a statement or statements
requesting such advances from time to time, whether prior to or after final
disposition of any Proceeding. The statement(s) shall be in a form reasonably
acceptable to the Corporation and shall set forth in reasonable detail the
Expenses to be advanced. All advances shall be unsecured and interest free.
Advances shall be made without regard to Indemnitee’s ability to repay the
Expenses and without regard to Indemnitee’s ultimate entitlement to be
indemnified, held harmless or exonerated under the other provisions of this
Agreement. Advances shall include any and all reasonable Expenses incurred
pursuing a Proceeding to enforce this right of advancement, including Expenses
incurred preparing and forwarding statement(s) to the Corporation to support the
advances claimed. The Indemnitee shall qualify for advances, to the fullest
extent permitted by law, solely upon the execution and delivery to the
Corporation of an Undertaking in the form of Exhibit A hereto, providing that
Indemnitee undertakes to repay the advance to the extent that it is ultimately
determined that Indemnitee is not entitled to be indemnified, held harmless or
exonerated by the Corporation under the provisions of this Agreement, the
Certificate of Incorporation, the By-Laws, applicable law or otherwise. This
Section 7(a) shall not apply to any claim made by Indemnitee for which
indemnification or the right to be held harmless or exonerated is excluded
pursuant to Section 6 hereof.
          (b) If the Corporation disputes a portion of the Expenses for which
advancement is requested, the undisputed portion shall be advanced and only the
disputed portion withheld pending resolution of the dispute.
          (c) The Corporation shall be entitled to conduct at its own expense
the defense of any Proceeding for which indemnification or the right to be held
harmless or exonerated is sought hereunder (other than a Proceeding by or in the
right of the Corporation to procure a judgment in its favor); provided, that the
Indemnitee may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Proceeding. Notwithstanding the foregoing, the
Corporation shall not have the right to assume control of the defense of any
Proceeding and shall pay the reasonable fees and out-of-pocket expenses of
counsel retained by the Indemnitee with respect to such Proceeding if: (i) the
Corporation does not conduct the defense of the Proceeding with reasonable
diligence; or (ii) the Proceeding (1) seeks non-monetary, equitable or
injunctive relief, (2) alleges violations of criminal law or (3) includes as the
named parties in any such Proceeding both the Indemnitee and the Corporation and
the Indemnitee reasonably determines that representation by both parties by the
same counsel would be prohibited by applicable codes of professional conduct. If
the Corporation has assumed such defense as provided in this Section 7(c), the
Corporation will not be liable for any legal expenses subsequently incurred by
any Indemnitee in connection with the defense of such Proceeding (other than a
Proceeding by or in the right of the Corporation to procure a judgment in its
favor). If the Corporation does not assume the defense of any Proceeding in
accordance with this Section 7(c), the Indemnitee may continue to defend such
claim at the reasonable cost of the Corporation and the Corporation may still
participate in, but not control, the defense of such Proceeding at the
Corporation’s sole cost and expense.

9



--------------------------------------------------------------------------------



 



     8. Procedure for Notification and Application for Indemnification.
          (a) Indemnitee agrees to notify promptly the Corporation in writing
upon being served with any summons, citation, subpoena, complaint, indictment or
document relating to any Proceeding or matter which may be subject to
indemnification or a right to be held harmless or exonerated or for advancement
of Expenses covered hereunder. The failure of Indemnitee to so notify or keep
the Corporation generally informed shall not relieve the Corporation of any
obligation which it may have to the Indemnitee under this Agreement or
otherwise, unless, and then only to the extent that, such delay is materially
prejudicial to the defense of or against such Proceeding or matter.
          (b) Indemnitee may deliver to the Corporation a written application to
indemnify, or to be held harmless or exonerated in accordance with this
Agreement. The Chief Legal Officer of the Corporation (or in the absence of the
Chief Legal Officer, the Corporate Secretary of the Corporation) shall, promptly
upon receipt of such a request for indemnification held harmless or exoneration,
advise the Board in writing that Indemnitee has requested indemnification. Such
application(s) may be delivered from time to time and at such time(s) as
Indemnitee deems appropriate in his or her sole discretion. Following such a
written application for indemnification by Indemnitee, the Indemnitee’s
entitlement to indemnification or rights to be held harmless or exonerated shall
be determined in accordance with Section 9(a) of this Agreement.
     9. Procedure upon Application for Indemnification.
          (a) Upon delivery of the written application by Indemnitee for
indemnification pursuant to Section 8(b) of this Agreement, a determination, if
required by applicable law, with respect to Indemnitee’s entitlement thereto
shall be made in the specific case by one of the following methods: (i) if a
Change in Control shall have occurred, by Independent Counsel in a written
opinion to the Board, a copy of which shall be delivered to Indemnitee; or
(ii) if a Change in Control shall not have occurred, (1) by a majority vote of
the Disinterested Directors (provided there is a minimum of three Disinterested
Directors), even though less than a quorum of the Board, (2) by a committee of
Disinterested Directors designated by a majority vote of the Disinterested
Directors (provided there is a minimum of three Disinterested Directors), even
though less than a quorum of the Board or (3) if there are fewer than three
Disinterested Directors or, if such Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee. The Corporation will promptly advise Indemnitee in
writing with respect to any determination that Indemnitee is or is not entitled
to indemnification or to be held harmless or exonerated, including a description
of any reason or basis for which indemnification or the right to be held
harmless or exonerated has been denied. If it is so determined that Indemnitee
is entitled to indemnification or to be held harmless or exonerated, payment to
Indemnitee shall be made within 30 days after such determination. Indemnitee
shall reasonably cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification or to
be held harmless or exonerated, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Expenses (including attorneys’ fees and

10



--------------------------------------------------------------------------------



 



disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Corporation
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification or to be held harmless or be exonerated) and the Corporation
hereby indemnifies, holds harmless and exonerates Indemnitee therefrom.
          (b) If the determination of entitlement to indemnification or to be
held harmless or to be exonerated is to be made by Independent Counsel pursuant
to Section 9(a) hereof, the Independent Counsel shall be selected as provided in
this Section 9(b). If a Change in Control shall not have occurred, the
Independent Counsel shall be selected by Indemnitee, and Indemnitee shall give
written notice to the Corporation advising it of the identity of the Independent
Counsel so selected. The Corporation may, within ten business days after such
written notice of selection shall have been given, deliver to Indemnitee a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 2 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court of
competent jurisdiction has determined that such objection is without merit. If,
within 20 days after submission by Indemnitee of a written request for
indemnification or to be held harmless or exonerated pursuant to Section 8(b)
hereof, no Independent Counsel shall have been selected and not objected to,
either the Corporation or Indemnitee may petition the Delaware Court for
resolution of any objection which shall have been made by the Indemnitee to the
Corporation’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the Delaware Court or by such other
person as the Delaware Court shall designate, and the person with respect to
whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 9(a) hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 11(a) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).
          (c) The Corporation agrees to pay the reasonable fees and expenses of
Independent Counsel and to fully indemnify such Independent Counsel against any
and all Expenses, claims, liabilities and damages arising out of or relating to
this Agreement or its engagement pursuant hereto, other than for such
Independent Counsel’s gross negligence or willful misconduct.
          (d) If the Corporation disputes a portion of the amounts for which
indemnification or hold harmless or exoneration rights are requested, the
undisputed portion shall be paid and only the disputed portion withheld pending
resolution of the disputes.
     10. Presumptions and Effect of Certain Proceedings.
          (a) In making a determination with respect to entitlement to
indemnification or to be held harmless or exonerated hereunder, any person or
entity making such determination shall presume that Indemnitee is entitled to
indemnification or to be held harmless or exonerated

11



--------------------------------------------------------------------------------



 



under this Agreement if Indemnitee has submitted a request for indemnification
or to be held harmless or exonerated in accordance with Section 8(b) of this
Agreement, and the Corporation shall have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption. Neither the failure of the
Corporation (including by its directors or Independent Counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification or the right to be held harmless or exonerated is proper in
the circumstances because Indemnitee has met the applicable standard of conduct,
nor an actual determination by the Corporation (including its directors or
Independent Counsel) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.
          (b) If the person, persons or entity empowered or selected under
Section 9(a) of this Agreement to determine whether Indemnitee is entitled to
indemnification or to be held harmless or exonerated shall not have made a
determination within 30 days after receipt by the Corporation of the request
therefor (or, if such determination is to be made by an Independent Counsel, and
if later, 20 days after the appointment of the Independent Counsel), the
requisite determination of entitlement to indemnification or to be held harmless
or exonerated shall be deemed to have been made and Indemnitee shall be entitled
to such indemnification or to be held harmless or exonerated, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification or to be held harmless or
exonerated rights; or (ii) a final judicial determination that any or all such
indemnification or the right to be held harmless or exonerated is expressly
prohibited under applicable law; provided, however, that such 30-day period
shall be extended for a reasonable time, not to exceed an additional 30 days, if
the person, persons or entity making the determination with respect to
entitlement to indemnification or the right to be held harmless or exonerated
rights in good faith requires such additional time for the obtaining or
evaluating of documentation and/or information relating thereto.
          (c) The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or to be held harmless or exonerated or create a presumption
that Indemnitee did not act in good faith and in a manner which he or she
reasonably believed to be in or not opposed to the best interests of the
Corporation or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that his or her conduct was unlawful.
          (d) For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Corporation or a Subsidiary, including
financial statements, or on information supplied to Indemnitee by the directors
or officers of the Corporation or a Subsidiary in the course of their duties, or
on the advice of legal counsel for the Corporation or a Subsidiary, its Board,
any committee of the Board or any director, or on information or records given
or reports made to the Corporation or a Subsidiary, its Board, any committee of
the Board or any director, by an independent certified public accountant or by
an appraiser or other expert selected by the

12



--------------------------------------------------------------------------------



 



Corporation or a Subsidiary, its Board, any committee of the Board or any
director. The provisions of this Section 10(d) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed or found to have met the applicable standard of conduct set forth
in this Agreement.
          (e) The knowledge and/or actions, or failure to act, of any other
director, trustee, partner, managing member, fiduciary, officer, agent or
employee of the Corporation or a Subsidiary shall not be imputed to Indemnitee
for purposes of determining the right to indemnification or to be held harmless
or exonerated under this Agreement.
          (f) The Corporation acknowledges that a settlement or other
disposition short of final judgment may be successful if it permits a party to
avoid expense, delay, distraction, disruption and uncertainty. If any Proceeding
to which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including, without limitation, settlement of such
Proceeding with or without payment of money or other consideration) it shall be
presumed that Indemnitee has been successful on the merits or otherwise in such
Proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.
     11. Remedies of Indemnitee.
          (a) If (i) a determination is made pursuant to Section 9(a) of this
Agreement that Indemnitee is not entitled to indemnification or to be held
harmless or exonerated under this Agreement, (ii) advancement of Expenses, to
the fullest extent permitted by law, is not timely made pursuant to Section 7 of
this Agreement, (iii) no determination of entitlement to indemnification or to
be held harmless or exonerated shall have been made pursuant to Section 9(a) of
this Agreement within the time period specified in Section 10(b) of this
Agreement, (iv) payment of Expenses is not made pursuant to Sections 3(d) or
3(e), 4(a) or the last sentence of Section 9(a) of this Agreement within 30 days
after receipt by the Corporation of a written request therefor, (v) a
contribution payment is not made in a timely manner pursuant to Section 5 of
this Agreement or (vi) payment of indemnification pursuant to Section 3(a),
Section 3(b) or Section 4 of this Agreement is not made within 30 days after a
determination has been made that Indemnitee is entitled to indemnification or to
be held harmless or exonerated, Indemnitee shall be entitled to an adjudication
by the Delaware Court of his or her entitlement to such indemnification, the
right to be held harmless or exonerated, contribution or advancement.
Alternatively, Indemnitee, in his or her sole discretion, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. Except as set forth
herein, the provisions of Delaware law (without regard to its conflict of laws
rules) shall apply to any such arbitration. The Corporation shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration. The
award rendered by such arbitration shall be final and binding upon the parties
hereto, and final judgment on the arbitration award may be entered in any court
of competent jurisdiction.
          (b) Upon the occurrence or non-occurrence of any of the events set
forth in Section 11(a) of this Agreement, any judicial proceeding or arbitration
commenced pursuant to this Section 11 shall be conducted in all respects as a de
novo trial, or arbitration, on the merits and Indemnitee shall not be prejudiced
by reason of that adverse determination. In any judicial

13



--------------------------------------------------------------------------------



 



proceeding or arbitration commenced pursuant to this Section 11, Indemnitee
shall be presumed to be entitled to be indemnified, held harmless, exonerated
and to receive contribution and advances of Expenses under this Agreement and
the Corporation shall have the burden of proving Indemnitee is not entitled to
be indemnified, held harmless or exonerated and to receive advances of Expenses,
as the case may be, and the Corporation may not refer to or introduce into
evidence any determination pursuant to Section 9(a) of this Agreement adverse to
Indemnitee for any purpose. If Indemnitee commences a judicial proceeding or
arbitration pursuant to this Section 11, Indemnitee shall not be required to
reimburse the Corporation for any advances pursuant to Section 7 until a final
determination is made with respect to Indemnitee’s entitlement to
indemnification or to be held harmless or exonerated (as to which all rights of
appeal have been exhausted or lapsed).
          (c) If a determination shall have been made pursuant to Section 9(a)
of this Agreement that Indemnitee is entitled to indemnification or to be held
harmless or exonerated, the Corporation shall be bound by such determination in
any judicial proceeding or arbitration commenced pursuant to this Section 11,
absent (i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification or to be held
harmless or exonerated; or (ii) a prohibition of such indemnification or against
being held harmless or exonerated under applicable law.
          (d) The Corporation shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 11 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Corporation is bound by all the provisions of this Agreement.
          (e) Pursuant to this Agreement, Corporation shall indemnify, hold
harmless and exonerate Indemnitee to the fullest extent permitted by law, and,
if requested by Indemnitee, advance Expenses which are incurred by Indemnitee in
connection with any judicial proceeding or arbitration brought by Indemnitee
(i) to enforce his or her rights under, or to recover damages for breach of,
this Agreement or any other indemnification, advancement or contribution
agreement or provision of the Certificate of Incorporation or the By-Laws now or
hereafter in effect; or (ii) for recovery or advances under any insurance policy
maintained by any person for the benefit of Indemnitee. Expenses subject to
Section 11(e) of this Agreement shall be paid by the Corporation regardless of
the outcome of the judicial proceeding or arbitration and regardless of whether
Indemnitee ultimately is determined to be entitled to indemnification,
advancement, contribution or insurance recovery, as the case may be (unless such
judicial proceeding or arbitration was not brought by Indemnitee in good faith).
          (f) Interest shall be paid by the Corporation to Indemnitee at the
legal rate under Delaware law, compounded monthly, commencing with the date on
which Indemnitee requests indemnification, contribution or advancement of any
Expenses and ending with the date on which such payment is made to Indemnitee by
the Corporation.
     12. Establishment of Trust. In the event of a Potential Change in Control,
the Corporation shall, upon written request by Indemnitee, create a “Trust” for
the benefit of

14



--------------------------------------------------------------------------------



 



Indemnitee and from time to time upon written request of Indemnitee shall fund
such Trust in an amount sufficient to satisfy any and all Expenses reasonably
anticipated at the time of each such request to be incurred in connection with
investigating, preparing for, participating in or defending any Proceedings, and
any and all judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such judgments, fines penalties and amounts
paid in settlement) in connection with any and all Proceedings from time to time
actually paid or claimed, reasonably anticipated or proposed to be paid. The
trustee of the Trust (the “Trustee”) shall be a bank or trust company or other
individual or entity chosen by the Indemnitee and reasonably acceptable to the
Corporation. Nothing in this Section 12 shall relieve the Corporation of any of
its obligations under this Agreement. The amount or amounts to be deposited in
the Trust pursuant to the foregoing funding obligation shall be determined by
mutual agreement of the Indemnitee and the Corporation or, if the Corporation
and the Indemnitee are unable to reach such an agreement, by Independent Counsel
selected in accordance with Section 9(b) of this Agreement. The terms of the
Trust shall provide that, except upon the consent of both the Indemnitee and the
Corporation, upon a Change in Control: (a) the Trust shall not be revoked or the
principal thereof invaded, without the written consent of the Indemnitee;
(b) the Trustee shall advance, to the fullest extent permitted by law, within
two business days of a request by the Indemnitee and upon the execution and
delivery to the Corporation of an undertaking providing that the Indemnitee
undertakes to repay the advance to the extent that it is ultimately determined
that Indemnitee is not entitled to be indemnified, held harmless or exonerated
by the Corporation; (c) the Trust shall continue to be funded by the Corporation
in accordance with the funding obligations set forth above; (d) the Trustee
shall promptly pay to the Indemnitee all amounts for which the Indemnitee shall
be entitled to indemnification or to be held harmless or exonerated pursuant to
this Agreement or otherwise; and (e) all unexpended funds in such Trust shall
revert to the Corporation upon mutual agreement by the Indemnitee and the
Corporation or, if the Indemnitee and the Corporation are unable to reach such
an agreement, by Independent Counsel selected in accordance with Section 9(b) of
this Agreement, that the Indemnitee has been fully indemnified, held harmless
and exonerated under the terms of this Agreement. The Trust shall be governed by
Delaware law (without regard to its conflicts of laws rules) and the Trustee
shall consent to the exclusive jurisdiction of the Delaware Court in accordance
with Section 21 of this Agreement.
     13. Security. Notwithstanding anything herein to the contrary, to the
extent requested by the Indemnitee and approved by the Board, the Corporation
may at any time and from time to time provide security to the Indemnitee for the
Corporation’s obligations hereunder through an irrevocable bank line of credit,
funded trust or other collateral. Any such security, once provided to the
Indemnitee, may not be revoked or released without the prior written consent of
the Indemnitee.
     14. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.
          (a) The rights of Indemnitee as provided by this Agreement (i) shall
not be deemed exclusive of any other rights to which Indemnitee may at any time
be entitled under applicable law, the Certificate of Incorporation or the
By-Laws, any agreement, a vote of stockholders, a resolution of directors or
otherwise and (ii) shall be enforced and this Agreement shall be interpreted
independently of and without reference to or limitation or constraint (whether

15



--------------------------------------------------------------------------------



 



procedural, substantive or otherwise) by any other such rights to which
Indemnitee may at any time be entitled. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his or her Covered Capacity prior to such amendment,
alteration or repeal. To the extent that a change in applicable law, whether by
statute or judicial decision, permits greater indemnification or greater rights
to be held harmless or exonerated or greater advancement rights than would be
afforded currently under the Certificate of Incorporation, the By-Laws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change. To the extent
that a change in Delaware law, whether by statute or judicial decision, narrows
or limits indemnification, rights to be held harmless or exonerated or
advancement of Expenses than are afforded currently under the Certificate of
Incorporation, the By-Laws and this Agreement, it is the intent of the parties
hereto that such change, except to the extent required by applicable law, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law, in equity or otherwise. The assertion or employment
of any right or remedy hereunder or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.
          (b) The purchasing or maintaining of insurance or the furnishing of
similar protection or the making of other arrangements including, but not
limited to, providing a trust fund, letter of credit or surety bond on behalf of
Indemnitee against any liability in a Covered Capacity whether or not the
Corporation would have the power to indemnify the Indemnitee or to hold harmless
or exonerate the Indemnitee against such liability under the provisions of this
Agreement, shall not in any way limit or affect the rights and obligations of
the Corporation or of the Indemnitee under this Agreement except as expressly
provided herein, and the execution and delivery of this Agreement by the
Corporation and the Indemnitee shall not in any way limit or affect the rights
and obligations of the Corporation or the other party or parties thereto under
any such arrangement.
          (c) To the extent that the Corporation maintains an insurance policy
or policies providing liability insurance for directors, officers, trustees,
partners, managing members, fiduciaries, employees or agents of the Corporation,
any Subsidiary or any other enterprise which such person serves at the request
of the Corporation, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, trustee, partner, managing member, fiduciary,
officer, employee or agent under such policy or policies. The Corporation shall
maintain directors’ and officers’ insurance programs providing coverage to
Indemnitee during the time period Indemnitee serves the Corporation in a Covered
Capacity, and for a period of no less than six years following the conclusion of
such service. If, at the time the Corporation receives notice from any source of
a Proceeding as to which Indemnitee is a party or a participant (as a witness or
otherwise), the Corporation has director and officer liability insurance in
effect, the Corporation shall give prompt notice of such Proceeding to the
insurers in accordance with the procedures set forth in the respective policies.
The Corporation shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of Indemnitee, all amounts payable as a result
of such Proceeding in accordance with the terms of such policies.

16



--------------------------------------------------------------------------------



 



          (d) In the event of any payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Corporation to bring suit to enforce such rights.
          (e) The Corporation’s obligation to indemnify, hold harmless,
exonerate or advance Expenses hereunder to Indemnitee who is or was serving at
the request of the Corporation as a director, officer, trustee, partner,
managing member, fiduciary, employee or agent of any Subsidiary shall be reduced
by any amount Indemnitee has actually received as payments in respect of
indemnification, the right to be held harmless or exonerated or in respect of
advancement of expenses from such Subsidiary or other enterprise.
Notwithstanding any other provision of this Agreement to the contrary,
(i) Indemnitee shall have no obligation to reduce, offset, allocate, pursue or
apportion amounts in respect of any indemnification, rights to be held harmless
or exonerated, advancement, contribution or insurance coverage among multiple
parties possessing such duties to Indemnitee prior to the Corporation’s
satisfaction and performance of all its obligations under this Agreement, and
(ii) the Corporation shall perform fully its obligations under this Agreement
without regard to whether Indemnitee holds, may pursue or has pursued any
indemnification, rights to be held harmless or exonerated or advancement,
contribution or insurance coverage rights against any person or entity other
than the Corporation.
     15. Section 409A. It is intended that any indemnification, hold harmless or
exoneration payment or advancement of Expenses made hereunder shall be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended, and the
guidance issued thereunder (“Section 409A”) pursuant to Treasury
Regulation Section 1.409A-1(b)(10). Notwithstanding the foregoing, if any
payments in respect of indemnification or rights to be held harmless or
exonerated or advancement of Expenses made hereunder shall be determined to be
“nonqualified deferred compensation” within the meaning of Section 409A, then
(a) the amount of the indemnification, hold harmless or exoneration payment or
advancement of Expenses during one taxable year shall not affect the amount of
such payments or advancement of Expenses during any other taxable year,
(b) payments in respect of indemnification or rights to be held harmless or
exonerated or advancement of Expenses must be made on or before the last day of
the Indemnitee’s taxable year following the year in which the expense was
incurred and (c) the right to indemnification, to be held harmless or exonerated
or advancement of Expenses hereunder is not subject to liquidation or exchange
for another benefit.
     16. Duration of Agreement. All agreements and obligations of the
Corporation contained herein shall continue during the period Indemnitee serves
in a Covered Capacity and continue and survive thereafter, regardless of the
termination of Indemnitee’s service in a Covered Capacity, so long as Indemnitee
shall be subject to any possible Proceeding (including any rights of appeal
thereto and any Proceeding commenced by Indemnitee pursuant to Section 11 of
this Agreement) by reason of serving in a Covered Capacity, whether or not he or
she is acting in any Covered Capacity at the time any liability or expense is
incurred for which other rights exist under this Agreement.

17



--------------------------------------------------------------------------------



 



     17. Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section, paragraph
or sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent permitted by law, the provisions of this
Agreement (including, without limitation, each portion of any Section, paragraph
or sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.
     18. Enforcement and Binding Effect.
          (a) The Corporation expressly confirms and agrees that it has entered
into this Agreement and assumed the obligations imposed on it hereby in order to
encourage Indemnitee to continue to serve in a Covered Capacity, and the
Corporation acknowledges that Indemnitee is relying upon this Agreement in
serving.
          (b) Subject to Section 14(a), and without limiting the rights of
Indemnitee under the Certificate of Incorporation or By-Laws, this Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
oral, written and implied, between the parties hereto with respect to the
subject matter hereof.
          (c) The rights to be indemnified, held harmless and exonerated and to
receive contribution and advancement of Expenses provided by or granted
Indemnitee pursuant to this Agreement shall apply to Indemnitee’s service in a
Covered Capacity prior to the date of this Agreement.
          (d) The rights to indemnification, to be held harmless or exonerated,
contribution and advancement of Expenses provided by or granted pursuant to this
Agreement (i) shall be binding upon, be enforceable by, and inure to the benefit
of the parties hereto and their respective successors and assigns, including any
direct or indirect successor by purchase, merger, consolidation, reorganization
or otherwise to all or substantially all of the business or assets of the
Corporation (and such successor will thereafter be deemed the “Corporation” for
purposes of this Agreement); (ii) shall continue as to an Indemnitee who has
ceased to serve in a Covered Capacity; and (iii) shall be enforceable by and
inure to the benefit of Indemnitee and his or her spouse, assigns, estate,
heirs, devisees, executors and administrators and other legal representatives.
          (e) The Corporation shall require and cause any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Corporation, by written agreement in the form and substance
reasonably satisfactory to Indemnitee and his or her counsel, expressly to

18



--------------------------------------------------------------------------------



 



assume and agree to perform this Agreement in the same manner and to the same
extent the Corporation would be required to perform if no such succession had
taken place.
          (f) The Corporation and Indemnitee agree herein that a monetary remedy
for breach of this Agreement, at some later date, may be inadequate,
impracticable and difficult of proof, and further agree that such breach may
cause Indemnitee irreparable harm. Accordingly, the parties hereto agree that
Indemnitee may enforce this Agreement by seeking, among other things, injunctive
relief and/or specific performance hereof, without any necessity of showing
actual damage or irreparable harm and that by seeking injunctive relief and/or
specific performance, Indemnitee shall not be precluded from seeking or
obtaining any other relief to which he or she may be entitled. The Corporation
and Indemnitee further agree that Indemnitee shall be entitled to such specific
performance and injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions, without the necessity of
posting bonds or other undertaking in connection therewith. The Corporation
acknowledges that in the absence of a waiver, a bond or undertaking may be
required of Indemnitee by the Delaware Court, and the Corporation hereby waives
any such requirement of such a bond or undertaking.
     19. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.
     20. Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) if delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed; or (b) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:
          (a) If to Indemnitee, at the address indicated on the signature page
of this Agreement, or such other address as Indemnitee shall provide in writing
to the Corporation.
          (b) If to the Corporation to:
AbitibiBowater Inc.
1155 Metcalfe Street, Suite 800
Montreal, Quebec
Canada H3B 5H2
Attn.: Chief Legal Officer
or to any other address as may have been furnished to Indemnitee in writing by
the Corporation.
     21. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 11(a) of this Agreement, the Corporation and
Indemnitee hereby irrevocably and unconditionally: (a) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Court and not in any other state or federal court in the
United

19



--------------------------------------------------------------------------------



 



States of America or any court in any other country; (b) consent to submit to
the exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement; (c) appoint
irrevocably, to the extent such party is not a resident of the State of
Delaware, [Name and address of Delaware counsel] as its agent in the State of
Delaware as such party’s agent for acceptance of legal process in connection
with any such action or proceeding against such party with the same legal force
and validity as if served upon such party personally within the State of
Delaware; (d) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court; and (e) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
has been brought in an improper or inconvenient forum, or is subject (in whole
or in part) to a jury trial.
     22. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.
     23. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Corporation against
Indemnitee, Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Corporation shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.
     24. Additional Acts. If for the validation of any of the provisions in this
Agreement any act, resolution, approval or other procedure is required, the
Corporation undertakes to cause such act, resolution, approval or other
procedure to be affected or adopted in a manner that will enable the Corporation
to fulfill its obligations under this Agreement.
     25. Headings. The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as
of the day and year first above written.

                  ABITIBIBOWATER INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                INDEMNITEE    
 
           
 
  Name:  
 
[Name]    

             
 
  Address:        
 
     
 
   
 
     
 
   
 
     
 
   
 
     
 
   

21



--------------------------------------------------------------------------------



 



Exhibit A
UNDERTAKING
     Reference is made to that certain Indemnification Agreement between
AbitibiBowater Inc., a Delaware corporation (the “Corporation”), and the
Indemnitee dated as of ______, 2010 (the “Indemnification Agreement”).
     In regard to any advancements made by the Corporation to the Indemnitee
pursuant to the terms of the Indemnification Agreement, the Indemnitee hereby
undertakes and agrees to repay to the Corporation any and all amounts so paid
promptly and in any event within 30 days after the disposition, including
exhaustion of all appeals therefrom, of any litigation or threatened litigation
on account of which advancements were made if it is determined that the
Indemnitee is not entitled to indemnification pursuant to the Indemnification
Agreement.

             
 
  INDEMNITEE    
 
           
 
     
 
   
 
  Name:   [Name]    
 
           
 
  Address:        
 
     
 
   
 
     
 
   
 
     
 
   
 
     
 
   

A-1